DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2 December 2020 is acknowledged.

Claim Objections
Claims 1, 4, 5, 26-28, and 36 are objected to because of the following informalities:  
Claim 1, line 13, “the buoyant section” should be --a buoyant section--;
Claim 4 should end with a period;
Claim 5 should end with a period;
Claim 26, line 1, “the communication relay platform” should be --the reconnaissance an communication relay platform--;
Similarly for claims 27 and 28;
Claim 36, line 2, “the balloon section” is changed to either --the buoyant section-- or --the balloon--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a method for the deployment of devices and payloads “including” surveying devices, etc. It is unclear whether these devices are required components or functional options.
Similarly for claim 22.

Claim 1 recites “buoy camera” in parentheses in line 2. It is unclear whether these are defining a specific type of surveying device to be used or whether this is a synonym for the claims.
Similarly with regards to the de-booster, et al., in claims 1 and 22, claim limitations should not be within parentheses except in very rare instances, such as variables for mathematical equations.

Claim 1 recites the limitation "the atmosphere" in line 9.  There is insufficient antecedent basis for this limitation in the claim. (The use of “the” may be used for inherent features, such as the radius of a circle, however celestial bodies do not inherently have atmospheres).


Claim 1 recites the limitation "with connected bay section" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The phrase “ejecting the buoyant vessel with connected bay section” suggests the bay section is previously recited when it is not.

Claim 22 recites “at least one de-booster capsule” in line 7, however it is unclear whether this is the same as the capsule in line 3 or additional.
Similarly for the buoyant vessel in line 10.

Claim 24 recites the radar device “measures” the surface topography. This implies an active or manipulative step by the device. However the claim scope is drawn to a device, not a method of using such a device. It is thus unclear whether the claim requires the method of performing the function, or simply the capability to function as claimed. 
Similarly for claims 25-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 5 056 740) in view of Helou, Jr. (US 2014/0319281), Fandetti (US 2017/0038780) and Sopper (US 2017/0106978).

Regarding independent claim 22:
Roth discloses a deployment system comprising:
a de-booster capsule (10) deployed into an atmosphere (Fig 5; note: the limitation of “remote location in space” is only intended use, and does not define the system itself);
a buoyant vessel comprising a compressed (22, as seen Fig 1; col 3, lines 12-16) buoyant section and a connected bay section (40; col 2, lines 17-22);
lifting gas to fill the buoyant section to form a balloon (40; col 4, lines 34-37), and;
a reconnaissance and communication relay platform (col 2, lines 17-25).
Roth does not disclose deploying the de-booster from a cargo door in a  space vehicle.
Helou, Jr. teaches a space vehicle deploying a re-entry vehicle from cargo doors (Figs 7A-8).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Roth to use the deployment system as taught by Helou, Jr. for the predictable advantage of enabling multiple space craft deployments from a single vehicle, thus saving on launch costs, and to protect the probe while in space from debris.
Roth does not disclose a cargo door in the bay section of the buoyant vessel for releasing a plurality of individual payloads.
Fandetti teaches a buoyant vessel having cargo doors for releasing individual payloads (18; [0010]) to a target area ([0011]).

Roth as modified renders deploying payloads, but does not render deploying payloads via parachutes.
Sopper teaches payload deployment via tether, airbag, parachute, or UAV landing as functionally equivalent alternatives ([0093]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Roth to deploy via parachute as taught by Sopper as this is one of a number of known finite techniques recognized in the art for predictably supplying a payload to the ground.

Regarding claim 23:
The discussion above regarding claim 22 is relied upon.
Roth discloses a reconnaissance and communication relay platform with sensors to provide “over-the-horizon” communications to a receiver (col 2, lines 22-25), and discloses “relocatable over-the-horizon radar” (col 2, lines 3-13), but does not specifically disclose the platform sensor using radar.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Roth to use radar for the predictable advantage of providing “over-the-horizon” extended sensing coverage.



The discussion above regarding claims 22 and 23 is relied upon.
Roth as modified renders radar, which is capable of measuring topography and atmospheric conditions, and communications, which is capable of relaying “follow-me” commands, video and data between locations (as generally seen in Fig 5).

Regarding claim 29:
The discussion above regarding claim 22 is relied upon.
Roth discloses hydrogen lifting gas (col 4, lines 34-37).

Regarding claim 30:
The discussion above regarding claim 22 is relied upon.
Roth discloses hydrogen lifting gas (notoriously flammable), but not helium lifting gas (inert).
The examiner takes Official Notice that helium lifting gas is well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Roth to use helium lifting gas as the examiner takes Official Notice that helium lifting gas is well-known in the art, for the predictable advantage of reducing the flammability of the balloon, thus increasing safety.

Regarding claim 38:
The discussion above regarding claim 22 is relied upon.

Sopper teaches a flying vehicle having one or more video cameras to capture image data from the environment, for various purposes such as obstacle avoidance or ground tracking for more accurate navigation ([0061]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Roth to use video cameras as taught by Sopper for the predictable advantage of capturing image data from the environment to aid navigation and/or deployment of payloads.

Allowable Subject Matter
Claims 1, 4, 5, and 31-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not render obvious deploying a buoyant vessel/balloon from space at a remote location in space, in combination with the other limitations of the claim(s). The applicant’s disclosure indicates a “remote location in space” is other than Earth (e.g [006]), however Roth specifically discloses Earth-based use (e.g. col 2, lines 59-64, “whole-earth” coverage; col 3, lines 45-65, discussion of low launch costs, which would increase for remote use; claim 1) and one of ordinary skill would not consider use elsewhere based on the teachings therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619